NO. 07-05-0154-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                      JULY 14, 2006

                          ______________________________


                        TYRONE BERNARD MACK, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 228TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 966216; HONORABLE MARC CARTER, JUDGE

                          _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                         OPINION


       Following a plea of not guilty, appellant Tyrone Bernard Mack was convicted by a

jury of robbery and sentenced to forty-two years confinement. Presenting three issues,

appellant contends (1) the trial court erred by denying counsel reasonable time for voir dire,
and the evidence was (2) legally and (3) factually insufficient to sustain his conviction. We

reverse and remand.


       Appellant was indicted for his involvement in the robbery of a shoe store. During

voir dire, the court explained the trial process and asked the members of the panel several

preliminary questions. The State and the defense were then allowed thirty minutes each

to question the panel. Following the State, appellant’s counsel questioned the venire

members on a variety of topics for approximately thirty-five minutes. When the court

notified appellant’s counsel her time for questioning had elapsed, the following exchange

occurred:


       Counsel:      All right. Judge, for the record, I would like to ask one more
                     question of the jury panel. It has to do with any relationship to
                     district attorneys, law enforcement types and that relationship
                     that they have.
       The Court:    All right. It’s on the record. That’s denied.


A jury subsequently convicted appellant of the offense.


       By his first issue, appellant maintains it was error to deny counsel the opportunity

to ask the prospective jurors the additional question. We agree.


       We review the trial court’s ruling on voir dire for abuse of discretion. Barajas v.

State, 93 S.W.3d 36, 38 (Tex.Cr.App. 2002). Absent such an abuse, we will not reverse

a trial court’s refusal to extend additional time for questioning. Id. Texas trial courts have



                                              2
broad discretion over the jury-selection process, including discretion to set reasonable time

limits on voir dire. Id.; Boyd v. State, 811 S.W.2d 105, 115 (Tex.Cr.App. 1991). However,

it is improper for a trial court to limit voir dire based on the mere possibility that an

otherwise proper question might lengthen the jury-selection process. Woolridge v. State,

827 S.W.2d 900, 905-06 (Tex.Cr.App. 1992). Each case must be examined on its own

facts. Ratliff v. State, 690 S.W.2d 597, 600 (Tex.Cr.App. 1985). Thus, a reasonable time

limitation for one case may not be reasonable for another. Id.


       In reviewing whether the trial court abused its discretion, we apply the two-prong test

in McCarter v. State, 837 S.W.2d 117,119 (Tex.Cr.App. 1992).1 Under McCarter, we must

determine (1) whether the requested question was an attempt by counsel to prolong voir

dire, and (2) whether the requested question was proper. Id.


       Regarding the first prong, the record reveals that appellant’s counsel spent her

allotted time questioning the venire members on a variety of subjects, including the

elements of the offense, the State’s burden of proof, the law of parties, relationships with

other jurors, and past criminal trial experiences. Counsel also expended considerable time

evaluating the venire members’ ability to follow the law if the State failed to prove an




       1
        A third prong applies when counsel is prevented from questioning venire members
individually, as opposed to collectively, but it is not applicable here. See McCarter, 837
S.W.2d at 119-21.

                                              3
essential element of the offense.2 This topic generated a number of individual responses

from the panel and required additional instruction from the court. To compensate for the

additional instruction, the court granted counsel an additional five minutes to conclude her

questioning. Nothing suggests that any of the questions asked or topics discussed by

counsel were irrelevant, immaterial, or unnecessarily repetitious. Considering the nature

of the offense, the subject matter covered, and the time allotted, we cannot conclude that

counsel’s request to ask the additional question was merely an attempt to prolong voir dire.


       Under the second prong of the McCarter test, we look at whether the requested

question was a proper question for voir dire. Id. A question is proper if it is designed to

discover a venire member’s views on an issue applicable to the case and does not attempt

to commit a juror to a particular verdict based on particular facts. Barajas, 93 S.W.3d at

38. In the present case, the State concedes it would have been proper for counsel to

question the prospective jurors regarding their relationships with district attorneys or law

enforcement personnel because the question relates to potential bias. We agree with the

State’s assessment and conclude that the question requested by counsel was proper here

to ensure a fair and impartial jury.


       Although the State concedes counsel’s question was proper, it maintains that the

trial court did not abuse its discretion in denying counsel the opportunity to ask the question



       2
         Counsel proposed a hypothetical in which the State failed to prove the element of
jurisdiction.

                                              4
because the topic had already been discussed with the panel. To support its argument,

the State cites Ratliff for the proposition that questions which are “irrelevant, immaterial,

or unnecessarily repetitious” may be considered as attempts to prolong voir dire. Ratliff,
690 S.W.2d at 599. Here, the record reflects that, during voir dire, both the court and the

prosecutor asked questions referring to bias and discussed how bias should not be

considered when evaluating the credibility of a witness. In fact, the court specifically

inquired whether any of the venire members had relatives that were police officers.


       Even so, it is clear that “defense counsel may not be precluded from the traditional

voir dire examination because the questions asked are repetitious of those asked by the

court and prosecutor.” E.g., McCarter, 837 S.W.2d at 121. Appellant’s counsel had the

right to question the prospective jurors in her own individual manner “to emphasize a point

or uncover a hidden bias and [should] not be forced to rely on other parties to ask similar

questions.” Id.; Williams v. State, 804 S.W.2d 95, 107 (Tex.Cr.App. 1991). Therefore, we

disagree with the State’s position.


       We also disagree with the State’s contention that appellant’s objection was not

preserved for appellate review because it consisted of a general topic for discussion which

could contain both proper and improper inquiries. See Dhillon v. State, 138 S.W.3d 583,

589 (Tex.App.–Houston [14th Dist.] 2004, no pet.). We are aware that a voir dire question

that is so vague and broad as to constitute a global fishing expedition fails to preserve error

because it is impossible for a reviewing court to determine whether it was relevant and


                                              5
properly phrased. Id.; Barajas, 93 S.W.3d at 39. However, here, appellant’s counsel

requested to ask one additional question specifically pertaining to relationships to district

attorneys or law enforcement and “that relationship that they have.”           We find this

distinguishable from counsel’s request in Dhillon to question the potential jurors on “general

topic[s] concerning drinking and driving.” Dhillon, 138 S.W.3d at 590. We conclude

counsel’s request was not so vague or overly broad that it is impossible upon further review

to determine whether the question was relevant and proper.


       Accordingly, we find appellant’s complaint is properly before us3 and conclude the

trial court abused its discretion in denying counsel the right to pose the additional question

to the venire.


                                      Harm Analysis


       Having found error, we must now determine whether the trial court’s restriction of

voir dire was harmful. It is undisputed that the right to pose proper questions during voir

dire examination is essential to the Sixth Amendment guarantees of assistance of counsel

and the right to an impartial jury. Franklin v. State, 138 S.W.3d 351, 354 (Tex.Cr.App.



       3
        The dissent concludes appellant waived his voir dire complaint because after the
parties exercised their peremptory strikes, appellant’s counsel stated she had no objection
to the jury as seated. However, the majority does not believe counsel’s response to the
court’s inquiry regarding the jury “as seated” amounted to an express, voluntary, and
knowing waiver of her prior complaint concerning her inability to question the prospective
jurors regarding bias. See Wappler v. State, 138 S.W.3d 331, 334 (Tex.Cr.App. 2004).


                                              6
2004). See also Linnell v. State, 935 S.W.2d 426, 428 (Tex.Cr.App. 1996) (holding the

right of appellant’s counsel to question the members of the jury panel is necessary in order

to intelligently exercise peremptory challenges). This right is also implicit in the right to

assistance of counsel embodied in Article I, § 10 of the Texas Constitution. Gonzales v.

State, 994 S.W.2d 170, 171 (Tex.Cr.App. 1999). Yet, the United States Supreme Court

has never held that an erroneous restriction of voir dire is a structural error of a federal

constitutional nature; therefore, it remains subject to harmless error analysis under Rule

44.2. Tex. R. App. P. 44.2; Gonzales, 994 S.W.2d at 171.


        Under Rule 44.2, we are provided with two separate standards for determining

whether a trial court’s error is reversible. With respect to constitutional errors, the court of

appeals must reverse the judgment “unless [it] determines beyond a reasonable doubt that

the error did not contribute to the conviction or punishment." Tex. R. App. P. 44.2(a). All

other errors must be disregarded unless they affect a defendant’s “substantial rights." Id.

at (b). In a situation such as appellant’s, when an error in the jury selection process

infringes on a defendant’s constitutional right to trial by an impartial jury, we must conduct

a 44.2(a) analysis. Franklin, 138 S.W.3d at 355. Under this standard, if there is a

reasonable likelihood that the error materially affected the jury’s deliberations, then the

error was not harmless beyond a reasonable doubt. Wesbrook v. State, 29 S.W.3d 103,

119 (Tex.Cr.App. 2000).




                                               7
       During voir dire, when the trial court asked whether any members of the panel had

relatives that were police officers, an unidentified venire member responded that he was

a retired police officer. However, the court made no further investigation and did not

inquire as to whether he had any biases as a result of his employment.             Another

unidentified member of the panel stated he had a cousin who was a police officer, but he

assured the court and the prosecutor he would wait and evaluate any witness before

making a determination regarding credibility. At the guilt/innocence phase of appellant’s

trial, two law enforcement witnesses, a deputy and a detective from the Harris County

Sheriff’s Department, testified for the State.


       The trial court’s ruling on voir dire essentially precluded appellant’s counsel from

questioning the prospective jurors regarding any potential bias in favor of the State, its

attorneys, or its law enforcement witnesses. In effect, the ruling also denied counsel the

opportunity to further investigate the two unidentified venire members who responded to

the court’s initial inquiry regarding relationships to police officers. Because we have no

responses from the panel in this regard, we have no way of ascertaining whether the

unidentified members of the panel ultimately selected to serve as jurors were indeed

impartial. Consequently, in reviewing the voir dire proceedings, it is not unreasonable to

assume that one or more of the selected jurors could have been inclined to convict

appellant because they were biased in favor of the State or its witnesses. Rule 44.2(a)

does not permit us to find an error harmless based upon speculation or conjecture, and

here, we simply cannot conclude beyond a reasonable doubt that the trial court’s restriction

                                             8
of counsel’s ability to question the prospective jurors regarding bias did not contribute to

appellant’s conviction.


       Nonetheless,       the   State,   citing   Wappler    v.   State,   183 S.W.3d 765

(Tex.App.–Houston [1st Dist.] 2005, pet. struck), insists any error in disallowing counsel’s

question was harmless. In Wappler, the reviewing court determined that the lower court

erred by denying counsel the opportunity to ask five otherwise proper questions after his

time for voir dire had expired. Id. In conducting its harm analysis, relying on Rich v. State,

160 S.W.3d 575 (Tex.Cr.App. 2005), the court applied a “heightened” Rule 44.2(a) analysis

evaluating the error in light of multiple evidentiary factors. Id. However, Rich involves a

44.2(b) analysis as opposed to a constitutional harmless error analysis under 44.2(a).

Rich, 160 S.W.3d at 577 (explaining that because the court of appeals’s 44.2(b) analysis

was not contested, “we assume that to be the proper rule”). Furthermore, provided the

Wappler court found the trial court’s erroneous restriction of voir dire to be harmful, we do

not find it to be persuasive authority supporting the State’s position. Appellant’s first issue

is sustained. Our disposition of this issue precludes our consideration of appellant’s

remaining issues. Tex. R. App. P. 47.1.


       Accordingly, the trial court’s judgment is reversed and the cause remanded for a

new trial.


                                                      Don H. Reavis
                                                        Justice
Quinn, C.J., dissenting.

Do not publish.


                                                  9
                                   NO. 07-05-0154-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                          PANEL C

                                      JULY 14, 2006

                          ______________________________


                              TYRONE BERNARD MACK,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

              FROM THE 228th DISTRICT COURT OF HARRIS COUNTY;

                   NO. 966216; HON. MARC CARTER, PRESIDING

                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

                                   Dissenting Opinion

       I would overrule appellant’s complaint about his purported inability to voir dire the

jury. Simply put, he waived the matter.

       The record certainly reveals that appellant, through his counsel, sought to propound

one more question to the jury after his allotted time for voir dire expired. So too does the


                                            10
record show that the trial court denied appellant the chance to ask the question. Yet, after

voir dire ended, the litigants exercised their peremptory strikes, and the names of those

comprising the jury were announced, the trial court asked: “. . . Defense, any objection to

the jury as seated?” Appellant, through his counsel, responded: “No objection, Your

Honor.”

       It is clear that one must preserve, through objection, complaints about conduct

occurring at trial. See Turner v. State, 805 S.W.2d 423, 431 (Tex. Crim. App. 1991) (so

noting). So too is it clear that an objection formerly preserved may later be waived. For

instance, an appellant expressly informing the trial court that he has “no objection” to

evidence he previously tried to suppress is a case in point. By telling the court that he has

no objection to the evidence, the complainant waives any error in the admission of that

evidence. Moraguez v. State, 701 S.W.2d 902, 904 (Tex. Crim. App. 1986); Flores v.

State, 129 S.W.3d 169, 171-72 (Tex. App.–Corpus Christi 2004, no pet.). This result is

quite logical for one cannot be allowed to complain about that which he approved or helped

instigate. And, this is no less true here.

       The topic which appellant sought to broach during voir dire concerned potential bias

of the jury.   Admittedly, exploration of that subject was a means of affording him

opportunity to assess whether various members of the venire were unacceptable by law

or choice. Yet, in telling the trial court that he had “no objection” to the jury ultimately

selected, appellant implicitly, if not explicitly, revealed his approval of those factfinders

ultimately chosen. Having voiced his approval of those selected, appellant should be




                                             11
precluded, on appeal, from trying to attack those he approved.4 So, for the reasoning

implicit in Moraguez and its progeny, I conclude that appellant waived any complaint he

had to the trial court’s decision to limit voir dire as it did.


                                                              Brian Quinn
                                                              Chief Justice

Do not publish.




        4
           I do not purport to a ddress a situa tion wherein it is later discovered that a venire m em ber m ay have
with held information or lied during voir dire. Nor do I address situations wherein conduct occurring or
circu m stan ces arising after voir dire m ay create basis for rem oving the juror.

                                                        12